PER CURIAM.
Edward Lee Bradford appeals his judgment and sentence for second-degree manslaughter. Bradford argues that there was insufficient evidence to support his conviction, and that the trial court erred in imposing court costs without specifying the statutory authority for the costs. Bradford’s first assertion is without merit, and we affirm his conviction without further discussion. As to his second assertion, we affirm because Bradford failed to preserve this issue for appellate review.
Bradford did not object to the $28.00 court cost during his sentencing hearing, nor did he file a motion for correction pursuant to Florida Rule of Criminal Procedure 3.800(b) within thirty days after rendition of his sentence. Thus, Bradford has failed to preserve this issue for appellate review. See § 924.051(3), Fla. Stat. (1997); see also Bain v. State, 730 So.2d 296 (Fla. 2d DCA 1999)(en banc); Gaines v. State, 724 So.2d 139 (Fla. 2d DCA 1998). Moreover, we do not consider the failure of the trial court to delineate the statutory authority for the $28.00 court cost to be a fundamental error. See Bain, 730 So.2d at 305 (stating that “only in an extreme case would an improper cost assessment ... qualify as fundamental error”).
Affirmed.
CAMPBELL, A.C.J., and FULMER and STRINGER, JJ„ Concur.